Citation Nr: 1731038	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD and for disorders other than PTSD.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee.

4.  Entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to an initial disability evaluation rating exceeding 10 percent for degenerative arthritis, right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from November 1977 to December 1984, and dishonorable service from December 1984 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The reopened claims for service connection for an acquired psychiatric disorder including PTSD and for disorders other than PTSD, and for swelling of the left wrist, right and left ankle, and right and left knee; the claim for service connection for sleep apnea; and the claim for an initial rating in excess of 10 percent for degenerative arthritis of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed October 1998 rating decision denied entitlement to service connection for an acquired psychiatric disorder other than PTSD, finding that the Veteran did not introduce any evidence supporting a nexus or relationship between an in-service incident or occurrence and a current acquired psychiatric disorder.

2.  Evidence received since the October 1998 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is new, not cumulative, and relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim. 

3.  An unappealed May 2001 rating decision declined to reopen a claim for entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee finding that new and material evidence had not been received since the last final disallowance.

4.  Evidence received since the May 2001 rating decision is in relation to the claim for service connection for swelling of the left wrist, right and left ankle, and right and left knee claim is new, not cumulative, and relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied entitlement to service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As evidence received since the October 1998 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is new and material, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 2001 rating decision that denied entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  As evidence received since the May 2001 rating decision in relation to the Veteran's claim for entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee is new and material, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claims of entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee, and entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted herein and remanded for further development.  Therefore, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Acquired Psychiatric Disorder Other than PTSD

An October 1998 rating decision reflects that the rating board determined that the Veteran's generalized anxiety disorder did not have its onset in active service, nor was it causally connected to his active service.  In essence, there was no credible evidence suggesting that the Veteran's disability manifested in service, and no credible evidence of a nexus to service.  

An RO letter, also dated in October 1998, notified the Veteran of the decision and of his appeal rights.  The claims file contains nothing to indicate that the Veteran did not receive the October 1998 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  The Veteran did not appeal the rating decision or submit additional evidence within one year of notice.  Hence, it became final.  38 C.F.R. §§ 3.156, 20.302.

In September 2009, the Veteran applied for entitlement to service connection for depression.  In February 2010, the Veteran submitted a statement providing a description of a traumatic incident in service in December 1983 that he contended led to his depression.  It is unclear from the Veteran's lay statements when he is alleging manifestations of an acquired psychiatric disorder began.  

An October 2010 rating decision determined that new and material evidence to reopen the claims had not been received.  Additionally, the Veteran submitted a statement in October 2011 in which he points to an event in service that is mischaracterized in his medical records.  He reported that in February 1985 he attempted to commit suicide, but that it was reported as an accident and therefore his STR's do not accurately depict his mental state. 

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above credible lay evidence is new, not cumulative and suggests a possible relationship between the Veteran's current depression diagnosis and his active service sufficient to trigger VA's duty to assist.   
As will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

IV.  Swelling of the Left Wrist, Right and Left Ankle, and Right and Left Knee.

In August 1987, the Board denied service connection for swelling of the wrists, knees and ankles.  Although service treatment records reflected complaints by the veteran of swelling of these joints during service, no chronic disability or disabilities were cited as the cause of the joint swelling when the veteran's honorable period of service came to a close on December 7, 1984.  The Board found that the Veteran had not presented competent evidence establishing a nexus between any current pathology of the ankles, knees and wrists and his period of honorable active service, extending from November 1977 to December 1984.  

In May 2001, the RO denied he Veteran's petition to reopen a claim for entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee because evidence received since the Board's decision was cumulative.  The Veteran did not appeal the May 2001 rating decision by submitting a timely NOD or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

An RO letter, also dated in May 2001, notified the Veteran of the decision and of his appeal rights.  The claims file contains nothing to indicate that the Veteran did not receive the May 2001 decision letter, or any record that the U.S. Postal Service returned it to VA as undeliverable.  The Veteran did not appeal the rating decision or submit additional evidence within one year of notice.  Hence, it became final.  
38 C.F.R. §§ 3.156, 20.302.

In September 2009, the Veteran applied for entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee.  In October 2010 the Veteran was afforded a VA examination in which an opinion regarding whether or not he had a service connected right ankle disability was rendered.  

An October 2010 rating decision determined that new and material evidence to reopen the claims had not been received.  The Board disagrees.  The results of the VA examination are new, not cumulative, and are material as they address the relationship between the Veteran's current joint swelling disorders and events in service.  The claim must be reopened to address the issue on the merits.  

Additionally, the Veteran submitted a statement in October 2011 in which he points to activity in service, such as participating in boxing, basketball, and football for his battalion, that he believes is related to his current wrist, ankle and knee condition.  

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board concludes that the above evidence suggests a possible link between the Veteran's swelling of the left wrist, right and left ankle, and right and left knee and his service.  The evidence is new and material, and the claim must be reopened to address the issue on the merits.  
.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for swelling of the left wrist, right and left ankle, and right and left knee.


ORDER

The application to reopen a claim for an acquired psychiatric disorder other than PTSD is granted.

The application to reopen a claim for swelling of the left wrist, right and left ankle, and right and left knee is granted.


REMAND

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  Here, because the RO declined to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD, and because the Board is reopening the claim, a remand is necessary for the RO to consider the issue.  The pending claim for service connection for PTSD is intertwined with this claim and also warrants remand for development. 

Likewise, the RO declined to reopen a claim for service connection for swelling of the left wrist, right and left ankle, and right and left knee, but as the Board reopened the claim, a remand is necessary for the RO to consider all evidence on the merits. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, including PTSD or other disorders, or for sleep apnea.  In February 2003, the Veteran underwent a sleep study and was diagnosed with obstructive sleep apnea.  In a statement received in October 2011, the Veteran reported that he gained weight on active duty and contended that it was in part the cause for his sleep apnea and swollen joints.  He also identified a traumatic event in service.  As the Veteran's statements are sufficient to meet the low threshold, competent medical examinations are necessary to fulfill VA's duty to assist. 

The Veteran was afforded a VA examination in June 1991 for his disability which causes swelling of the left wrist, right and left ankle, and right and left knee.  The examiner noted that the Veteran's service treatment records (STR) documented painful swollen joints involving the knee, ankle, and wrist in 1980, however he did not find any evidence of this disability upon examination.  

The Veteran has consistently maintained painful and swollen joints through the claims file that has affected his ability to work, as demonstrated by an August 1998 statement.  At an October 2010 VA examination, the Veteran continued to maintain he experienced pain in his right ankle and reported flare-ups of pain. 

An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  However, under the circumstances that have arisen, a new examination is necessary in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159.  

Additionally, it appears that there may be outstanding records.  

Evidence indicates that the Veteran received Social Security Administration (SSA) disability benefits.  In this regard, the Veteran submitted a signed authorization for the SSA to release any pertinent records in August 1991.  Furthermore, in an August 2009 compensation and pension claim, the Veteran again noted that he was in receipt of SSA disability benefits.

Thus far, the record reflects that only one attempt has been made to obtain records from SSA, in December 1991, and that no response was received.  Because the medical records underlying the SSA's award later than 1991could contain information pertinent to the issues remaining on appeal, and attempts to obtain them have not been exhausted, further efforts must be made to procure them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Adjudication of the claim for an increased rating for the right wrist is deferred pending review of any recovered SSA records.  

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding service department records, to include any examination, pre- or post-deployment questionnaires, or clinical evaluation results at the Veteran's separation from service.  All attempts must be documented in the claims file.

2. Request from the Veteran additional details of the date, time and place of the severe motor vehicle accident to which he responded as a member of the 300th MP Company stationed in Stuttgart, Germany.  

3. Request that SSA furnish a copy of its decision regarding the Veteran's disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4. After the above records are associated with the claims file, then arrange for a VA mental health examination of the Veteran.

The examiner is to review the entire claims file, and assume the Veteran's lay statements are credible for the purposes of this examination.
   
The examiner should diagnose all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.   

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any found psychiatric disability is attributable to the Veteran's honorable active service including witnessing severe injuries to the victims of a motor vehicle accident in Germany.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

The report of the examination should include a complete rationale for all opinions expressed.  

5. Afford the Veteran an appropriate VA examination with respect to his left wrist, right and left ankle and right and left knee swelling, and his sleep apnea disability claims.

The examiner should provide an opinion on whether the Veteran has diagnoses of any disabilities with respect to his left wrist, right and left ankle and right and left knee swelling, as well as his sleep apnea.

For any diagnoses related to the disabilities above, the examiner should provide an opinion on whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury including the Veteran's report of gaining weight and participation in rigorous military sports activities.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

6. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


